                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

LATABIUS BROWN                            )
AIS# 00313578,                            )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-0841-CG-N
                                          )
MARY COOKS, Warden Fountain               )
Correctional Facility,                    )
                                          )
      Respondent.                         )

                                   JUDGMENT

      In accordance with the Order entered on this date adopting the

recommendations of the Magistrate Judge, it is ADJUDGED and DECREED that

JUDGMENT is entered in favor of the Respondent and against Petitioner Latabius

Brown, such that this action under 28 U.S.C. § 2241 is DISMISSED with

prejudice, and such that Brown is not entitled to a Certificate of Appealability or

to appeal in forma pauperis.

      DONE and ORDERED this 24th day of March, 2020.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
